      Case 7:20-cr-00448-KMK Document 31 Filed 09/24/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - X
                                        :
UNITED STATES OF AMERICA                :
                                        :          PROTECTIVE
     - v -                              :          ORDER
                                        :
LELAND ROBINSON,                        :          20 Cr. 448 (KMK)
                                        :
                         Defendant.     :
                                        :
- - - - - - - - - - - - - - - - - - - - X

          On the motion of the United States of America, by

Audrey Strauss, Acting United States Attorney, through her

counsel, Marcia S. Cohen, Assistant United States Attorney (“the

Government”), pursuant to Federal Rule of Criminal Procedure

16(d), and for good cause shown,

          IT IS HEREBY ORDERED THAT:

          1.    All materials relating to Victim-1, including

documents, electronic data, and audio/visual materials, provided

by the Government to the defense in this action pursuant to Rule

16 of the Federal Rules of Criminal Procedure; Title 18, United

States Code, Section 3500; Brady v. Maryland; and/or United

States v. Giglio, with the exception of the search warrant

affidavits and applications, are considered “Confidential

Information.”

          2.     Confidential Information disclosed to the

defendant or to his counsel in this case during the course of

proceedings in this action:
      Case 7:20-cr-00448-KMK Document 31 Filed 09/24/20 Page 2 of 5



          (a)   Shall be used by the defendant and his counsel

only in connection with this criminal action;

          (b)   Shall not be disclosed in any form by the

defendant or his counsel except as set forth in paragraph 2(c)

below; and

          (c)   May be disclosed by the defendant or his counsel

in this action only to the following persons (hereinafter

“Designated Persons”):

          i.    investigative, secretarial, clerical, paralegal
                and student personnel employed or otherwise
                retained by the defendant's attorney;

          ii.   independent expert witnesses, investigators,
                expert advisors or other third parties retained
                in connection with this action;

          iii. fact witnesses or other third-parties, and their
               respective counsel, interviewed or consulted by
               the defendant’s counsel or a member of the
               defense team in the course of investigating or
               defending the case, and

          iv.   such other persons as hereafter may be authorized
                by agreement, in writing, of the parties or by
                the Court upon a defendant's motion.

          3.    Confidential Information disclosed to the

defendant or to his counsel during the course of proceedings in

this action, including any and all copies made of said material,

shall, at the conclusion of this matter, either be returned to

the Government or shredded and destroyed.       This matter will be


                                   2
      Case 7:20-cr-00448-KMK Document 31 Filed 09/24/20 Page 3 of 5



concluded upon expiration of the period for direct appeal from

any verdict in the above-captioned case, the period of direct

appeal from any order dismissing any of the charges in the

above-captioned case, or the granting of any motion made on

behalf of the Government dismissing any charges in the above-

captioned case, whichever date is latest.

          4.     The defendant and his counsel shall provide a

copy of this Order to Designated Persons to whom they disclose

Confidential Information pursuant to paragraphs 2(c)(i), (ii)

and (iii).     Designated Persons shall be subject to the terms of

this Order and shall sign an acknowledgment, to be retained by

defense counsel, indicating that they have received and reviewed

the terms of this Order and understand that they are bound by it

before being provided with, shown, or read the contents of any

materials produced pursuant to terms of this Order.

          5. Defense Counsel may, at any time, notify the

Government that Defense Counsel does not concur in the

designation of documents or other material as Confidential

Information subject to this Order.      If the Government does not

agree to de-designate such document or material, Defense Counsel

may thereafter move the Court for an Order de-designating such

documents or materials.    Such documents or material shall be


                                   3
      Case 7:20-cr-00448-KMK Document 31 Filed 09/24/20 Page 4 of 5



deemed subject to this Order unless and until the Court rules

otherwise.    Notwithstanding anything herein to the contrary, the

parties agree that Rule 16(d) of the Federal Rules of Criminal

Procedure applies to disputes regarding regulating discovery.

          6.      If any dispute should arise between the parties

to this action as to whether any documents, materials or other

information is Confidential Information subject to the

provisions of this Order, such documents, materials and

information shall be considered Confidential Information pending

further Order of this Court.

             7.   The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion, proceeding, hearing, trial or sentencing held in this

action or to any District Judge or Magistrate Judge of this

Court or any other court for purposes of this action.         Nor shall

the provisions of this Order be construed as preventing

disclosure of any information publicly available or information




                                   4
         Case 7:20-cr-00448-KMK Document 31 Filed 09/24/20 Page 5 of 5



obtained by the defendant or his counsel from a source other

than the Government.


Dated:       White Plains, New York
             September 24
                       ___, 2020

                                    __________________________________
                                    HON. KENNETH M. KARAS
                                    UNITED STATES DISTRICT JUDGE




AGREED AND CONSENTED TO:


                                     Francis O’Reilly (with permission) 9-23-2020
                                    Francis O’Reilly, Esq.
                                    Counsel for Leland Robinson




                                      5
